Citation Nr: 0210772	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  97-16 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for vascular 
headaches, currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable rating for seborrheic 
dermatitis.  

4.  Entitlement to a compensable rating for bilateral hearing 
loss prior to May 21, 1998.  

5.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased rating for arteriosclerotic 
heart disease and angina pectoris, currently evaluated as 30 
percent disabling.  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1969, and from June 1981 to January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
PTSD and diabetes mellitus; and denied increased ratings for 
a low back disability, vascular headaches, seborrheic 
dermatitis, bilateral hearing loss, and hypertension.  The 
veteran filed a notice of disagreement with these 
determinations and he was issued a statement of the case in 
May 1997.  He perfected an appeal the Board on these issues 
in May 1997.  

In a December 1998 rating decision, the RO granted a 60 
percent rating for a low back disability, effective April 29, 
1998, a 10 percent rating for bilateral hearing loss, 
effective May 21, 1998, and a 30 percent rating for 
arteriosclerotic heart disease with hypertension, status post 
myocardial infarction and angina pectoris, effective April 
14, 1995.  The ratings for vascular headaches and seborrheic 
dermatitis were continued.  In a January 2000 rating 
decision, the RO granted the veteran's claim for entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities, 
effective February 11, 1999.  

In an August 2000 rating decision, the RO granted an 
effective date of April 29, 1998, for the grant of a total 
disability rating based on individual unemployability due to 
service-connected disabilities, and determined that separate 
evaluations were warranted for the veteran's hypertension and 
arteriosclerotic heart disease, effective April 14, 1995.  A 
30 percent rating was assigned for arteriosclerotic heart 
disease and angina pectoris; and the 10 percent rating for 
hypertension was continued from January 19, 1993.  

In an October 2000 statement, the veteran indicated that he 
was satisfied with the 60 percent rating assigned for his low 
back disability and he wished to withdraw his appeal on this 
issue.  38 C.F.R. § 20.204 (2001).  Consequently, since there 
remains no allegations of errors of fact or law for appellate 
consideration on this matter, the issue is no longer before 
the Board.  38 U.S.C.A. § 7105(d)(5) (West 1991).  He also 
indicated that he wished to continue his appeal with regard 
to entitlement to service connection for diabetes mellitus 
and PTSD; and entitlement to increased ratings for vascular 
headaches, seborrheic dermatitis, bilateral hearing loss, 
hypertension, and arteriosclerotic heart disease.  

In a November 2001 rating decision, the RO granted service 
connection for diabetes mellitus, and assigned a 20 percent 
evaluation, effective November 1, 1995.  The veteran has not 
filed a notice of disagreement with the assigned rating or 
its effective date.  Hence, this issue is no longer in 
appellate status and will not be addressed by the Board.  

In his October 2000 statement, the veteran also raised the 
issues of entitlement to service connection for tinnitus, 
arthritis of the cervical spine, and chronic numbness of the 
hands and lower extremities, secondary to diabetes mellitus.  
These issues have not been adjudicated by the RO and are not 
certified for appellate review.  They are referred to the RO 
for appropriate development, in conjunction with the 
development outlined below.  

During the course of the veteran's appeal, he relocated and 
his case was transferred to the Indianapolis, Indiana RO.  

REMAND

In his substantive appeal, the veteran requested that he be 
scheduled for a personal hearing.  A hearing was scheduled 
before a hearing officer at the RO in August 1997.  The 
veteran requested that the hearing be rescheduled.  The 
hearing was rescheduled in December 1997.  However, he 
canceled the hearing and requested 90-days to submit 
additional evidence.  Additional evidence was submitted, and 
the RO continued to take action with regard to the veteran's 
claims.  

In response to an inquiry from the RO, the veteran's 
representative stated that the veteran still wished to be 
scheduled for a hearing before a hearing officer at the RO.  
In an October 2000 statement, the veteran stated that he 
wished to be scheduled for a hearing unless all of his claims 
were granted.  All of his claims were not granted; hence, his 
request for a hearing must be fulfilled.  Accordingly, the 
case must be returned to the RO so that a hearing can be 
scheduled prior to final determination of his claims on 
appeal.  See 38 C.F.R. § 3.103(c) (2001).  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

The RO should schedule the veteran for a 
personal hearing before a hearing officer 
at the local office, and the veteran and 
his representative should be notified of 
the date and time of such hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	L M. Barnard
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




